—In a negligence action to recover damages for personal injuries, Siben & Siben, L.L.P., appeals from an order of the Supreme Court, Nassau County (Schmidt, J.), dated November 28, 1995, which, after a hearing, fixed the amount of its attorneys’ fees at $9,000.
Ordered that the order is affirmed, with costs.
Under the circumstances, we find no basis in the record to disturb the Supreme Court’s award of counsel fees (see, Chernofsky & DeNoyelles v Waldman, 212 AD2d 566). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.